                       IN THE UNITED STATES DISTRICT COURT


                      FOR THE SOUTHERN DISTRICT OF GEORGIA


                                    AUGUSTA DIVISION


UNITED STATES OF AMERICA


              VS.                                  CASE NO: CR 118-007-001


 JEFFREY MICHAEL FRANK


                                          ORDER


       The defendant, Jef&ey Michael Frank, is in the custody of the Bureau of Prisons. Esther

Marie Shouse is the surety and has requested the return of the $1,500.00 cash security posted on

the defendant's $15,000.00 bond.

       IT IS HEREBY ORDERED that the cash collateral in the amount of $1,500.00 posted

by Esther Marie Shouse, plus all accrued interest thereon, be returned to Esther Marie Shouse at

104 Mustang Court, Cusseta, GA 31805.

       This ^^?^dav of March 2019 at Augusta, Georgia.


                                                                  ALtrCHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT
                                                   SOUTfffiRN DISTRICT OF GEORGIA
